Citation Nr: 0948572	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches 
with eye pain due to head trauma, currently evaluated at 10 
percent disabling.

2.  Entitlement to an increased rating for compound 
mandibular symphysis fracture with residual anesthesia, left 
anterior mandibular vestibule, currently evaluated at 30 
percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the bilateral knees with 
chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The Veteran has presented evidence in the form of lay 
statements supporting an application to reopen his previously 
denied claim of service connection for a neck disorder.  In 
this regard, the July 2006 VA examiner opined that the 
Veteran had cervical degenerative disc disease that was at 
least as likely as not related to service.  However, an 
application to reopen a claim of service connection for a 
neck disorder, including cervical disc disease, has not been 
adjudicated by the RO.  Therefore, it is hereby REFERRED to 
the RO for initial development and adjudication.

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative joint disease of the bilateral knees 
with chondromalacia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record shows that the Veteran's migraine headaches occur 
twice per week, last approximately 24 hours, are accompanied 
by nausea, vomiting, photophobia, and phonophobia, as well as 
require bed rest at all times during the pendency of the 
appeal but has not been manifested by objective evidence of 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

2.  The preponderance of the competent and credible evidence 
of record shows that the Veteran's compound mandibular 
symphysis fracture with residual anesthesia, left anterior 
mandibular vestibule is manifested by severe but incomplete 
paralysis of the fifth (trigeminal) cranial nerve at all 
times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for migraine 
headaches with eye pain due to head trauma, but no higher, 
have been met at all times during the pendency of the appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2009).

2.  The criteria for a rating in excess of 30 percent for a 
compound mandibular symphysis fracture with residual 
anesthesia, left anterior mandibular vestibule, have not been 
met at any time during the pendency of the appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8205 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.326 (2009); see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the appellant's claims, a 
letter dated in April 2006 that fully complied with VA's 
notice obligation.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Specifically, the Veteran was notified of the 
evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was also notified of the criteria for 
establishing an effective date and disability rating.  See 
Dingess.

Moreover, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letter as well as the August 2006 rating 
decision and October 2006 statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due 
to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.  

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
treatment records relevant to the current claims.  In fact, 
in April 2006, the Veteran notified VA that he had no further 
evidence to file in support of his claims.  The Board also 
notes that the claimant was provided a VA examination with 
respect to his mandibular disorder and migraines in July 2006 
and the Board finds that the examination is adequate.  The 
Board finds the examination adequate because the examiner 
reviewed the claims file, examined the Veteran, and provided 
findings that allow the Board to rate his disabilities under 
all applicable Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

B.  Law and Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2009); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2009).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14 (2009).  However, if a 
Veteran has separate and distinct manifestations attributable 
to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

It should be noted that VA regulations allow for the 
assignment of an increased rating up to one year prior to 
receipt of a formal claim for increase, when it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. §§ 3.157, 3.400(o)(2) (2009).  In this case, as the 
Veteran filed his claim in March 2006, VA must review the 
evidence of record from March 2005, to determine if there was 
an ascertainable increase in the Veteran's claimed 
disabilities.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

1.  The Migraine Headaches

The Veteran is currently assigned a 10 percent rating for his 
migraine disorder under 38 C.F.R. §§ 4.124a, 4.130, 
Diagnostic Code 9304-8045 (2008).  Diagnostic Code 8045 
addresses traumatic brain injuries.

Effective October 23 2008, the criteria for rating 
disabilities resulting from the residuals of traumatic brain 
injury were revised.  The new rating criteria are only for 
application effective from October 23, 2008, if the 
application is filed on or after such date or the Veteran 
requests review under the new regulations.  73 Fed. Reg. 
54693 (Sept. 23, 2008).  In the instant case, neither 
situation applies and the new regulations will not be 
addressed.

Under the old criteria for rating brain disease due to trauma 
under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., were rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  38 C.F.R. 
§ 4.124a (2008).  Purely subjective complaints of brain 
disease due to trauma such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma were rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating was not to be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 were not assignable in the absence of a diagnosis 
of multi-infarct dementia associated with brain trauma.  

Therefore, since the Veteran is already receiving a separate 
rating for his adverse neurological symptomatology under 
Diagnostic Code 8205 and since the record is negative for 
complaints, diagnoses, or treatment for multi-infarct 
dementia associated with brain trauma, the Board finds that 
he is already receiving the maximum rating possible under 
Diagnostic Code 8045 and an increased rating is not warranted 
under this rating criteria.  38 C.F.R. § 4.124a (2008).  This 
is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged 
ratings is not warranted.  Hart, supra.

Nonetheless, based on a review of the claims file which shows 
his complaints, diagnoses, or treatment for headaches, the 
Board finds that consideration of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009) is also warranted.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). 

In this regard, Diagnostic Code 8100 provides ratings for 
migraine headaches.  Migraine headaches with less frequent 
attacks than the criteria for a 10 percent rating are rated 
as noncompensable (0 percent disabling).  Migraine headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  Migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. § 
4.124a.  The rating criteria do not define "prostrating," nor 
has the Court.  By way of reference, the Board notes that 
according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 
(31st Ed. 2007), "prostration" is defined as "extreme 
exhaustion or powerlessness."

With the above criteria in mind, the Board notes that the 
Veteran underwent a VA examination in July 2006.  At that 
time, he complained of experiencing headaches twice a week, 
with each instance lasting approximately 24 hours.  He 
further stated that nausea, vomiting, sweating, chills, 
photophobia, and phonophobia were associated with his 
headaches.  He reported that he treated his condition with 
Tylenol, cold compresses, and a cold Coke.  He also reported 
that, when he had a headache, he would usually get into bed 
and rest.  The examiner noted that previous physicians had 
characterized the Veteran's condition using terms such as 
cluster headaches and aberrant migraine headaches.  On 
physical examination, the Veteran's pupils were equal, uveal 
tracts were clear, and fundi were negative.  Extraocular 
movements were normal.  Ears, nose, throat, cardiovascular, 
and abdominal findings were normal.  Neurological examination 
revealed the cranial nerves to be intact, with the exception 
of the mandibular branch of the fifth cranial nerve.  Deep 
tendon reflexes were 2/5 and equal bilaterally in both the 
upper and lower extremities.  Romberg sign, finger-to-nose 
test, and heel-to-toe test were normal.  The examiner 
diagnosed the Veteran with severe and disabling migraine 
headaches.

VA treatment records dated in August 2006 document the 
Veteran's continued claims regarding having headaches twice 
per week, lasting about 24 hours.  The Veteran described the 
intensity of these headaches as 10/10 and accompanied by 
photophobia, nausea, vomiting, nasal discharge, and tearing.  
The Veteran's spouse also reported that following these 
headaches, the Veteran is confused and could not fully 
understand speech.  However, the Veteran denied any jerking 
movements, tongue bite, or incontinence.

The Veteran submitted a statement in support of his claim in 
October 2006.  Referring to both his headaches and neck pain, 
the Veteran stated that the stress of the pain made him feel 
useless and he took it out on his family and those around him 
as a result.  He also had severe mood swings, suicidal 
thoughts, and other social impairments as a result of pain.  
He also reported disorientation of time and place on days 
that the neck and head pain was worse.

In summary, the Veteran's service connected disability is 
manifested by subjective evidence of his experiencing 
migraine headaches twice per week and each lasting about 24 
hours.  During these episodes, he experienced severe symptoms 
such as nausea, vomiting, and photophobia.  Upon the onset of 
an episode, the Veteran was usually forced into bed.  The VA 
examiner diagnosed the Veteran's condition as severe and 
disabling migraine headaches.  Based on the frequency of 
episodes and the severity of symptoms, the Board finds that 
the Veteran's disability best approximates the criteria of a 
30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2009).  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Hart, supra.

A rating in excess of 30 percent is not warranted at any time 
during the pendency of the appeal under Diagnostic Code 8100 
because the record is devoid of objective evidence of the 
headaches causing severe economic inadaptability.  Id.  In 
this regard, neither the Veteran nor his representative is 
competent to provide an opinion that his headaches cause 
severe economic inadaptability because such an opinion 
requires special expertise which they have not been shown to 
have.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  



2.  The Mandibular

The Veteran is currently assigned a 30 percent disability 
rating for his mandibular disorder under 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2009).

Under Diagnostic Code 8205, a 10 percent disability rating is 
warranted for paralysis of the left fifth cranial nerve when 
the paralysis is incomplete and moderate.  A 30 percent 
disability rating is warranted when the paralysis is 
incomplete and severe.  A maximum disability rating of 50 
percent is warranted when there is complete paralysis of the 
involved nerve.

The Board notes that the operative diagnostic code and 
regulations in this case do not contain definitions for the 
terms "severe" or "moderate."  However, the Note contained 
under Diagnostic Code 8205 states that assignment of the 
proper disability rating is "[d]ependent upon [the] relative 
degree of sensory manifestation or motor loss."  38 C.F.R. § 
4.124a, Diagnostic Code 8205.

With the above criteria in mind, the Board notes that VA 
treatment records dated in November 2004 and August 2006 note 
the Veteran's complaints of facial numbness and in February 
2006 show his complained of pain in the left side of his face 
which appeared randomly in places like his cheek, lips, and 
nose.  However, this record also noted that he did not have 
any mastication muscular weakness.

The Veteran was afforded a VA examination in July 2006.  At 
that time, the Veteran complained of numbness on the left 
side of his face, primarily in the distribution of the 
mandibular branch of the trigeminal nerve.  He reported 
flare-ups of his palsy symptoms, although the numbness is 
reasonably continuous.  The Veteran also reported having 
painful teeth, primarily on the left side, but to some degree 
on the right side as well.  On physical examination, the 
examiner noted a decrease in sensation about the left chin 
and jaw in line with the distribution of the mandibular 
branch of the fifth cranial nerve.  The decrease in sensation 
involved both light touch and pain.  It was also noted at 
this time that, while at the October 2004 examination the 
Veteran denied any alternation in his sense of smell, he now 
smelled a foul odor from time to time.  The examiner noted 
that the Veteran's symptomatology of facial numbness and 
tooth pain had increased.

The Veteran attached a statement in support of his claim to 
his VA Form 9 in October 2006.  With respect to his facial 
numbness, he reported that the condition made him drool and 
he was not always able to control it.

Based on the evidence of record, the Board finds that a 
higher 50 percent rating for the Veteran's compound 
mandibular symphysis fracture with residual anesthesia, left 
anterior mandibular vestibule is not warranted.  While there 
is clear evidence of some paralysis of the fifth cranial 
nerve as evidence by the decreased sensation reported by the 
July 2006 VA examiner, neither the VA examination report nor 
VA treatment records indicate that such paralysis is 
complete.  Therefore, an increased rating is not warranted 
under Diagnostic Code 8205.  38 C.F.R. § 4.124a (2009).  This 
is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged 
ratings is not warranted.  Hart, supra.

In reaching the above conclusion, the Board has not 
overlooked the claims by the Veteran, his spouse, and his 
representative regarding the severity of the claimant's 
facial numbness.  Moreover, the Board finds that the Veteran 
is competent and credible to report on what he sees and 
feels, such as facial numbness, and his wife and others are 
competent and credible to report on what they can see, such 
as drooling.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Nonetheless, the Board finds more 
competent and credible the objective medical evidence of 
record which is negative for complete paralysis than these 
lay statements.  Id.  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, this claim for an increased rating must be 
denied. 



3.  Extraschedular Consideration

In evaluating the claims for higher ratings the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
mandibular disorder and migraine headaches with the 
established criteria found in the rating schedule for those 
disabilities shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his disabilities.  During his July 2006 VA examination, 
the Veteran reported not working for the preceding two years 
due to hand surgeries.  Moreover, although he submitted 
statements that his disabilities affect his ability to 
maintain employment, there is no indication that the 
Veteran's disabilities causes impairment with employment over 
and above that which is already contemplated in the assigned 
schedular ratings.  

Further, 38 C.F.R. § 4.1 (2009) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disabilities have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of 


disability contemplated in the Schedule impractical or 
inadequate.  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

A 30 percent disability evaluation for migraine headaches 
with eye pain due to head trauma is granted at all time 
during the pendency of the appeal, subject to the laws and 
regulations governing the award of monetary benefits.

An increased rating for compound mandibular symphysis 
fracture with residual anesthesia, left anterior mandibular 
vestibule, is denied at all time during the pendency of the 
appeal.

REMAND

With respect to the Veteran's claim for an initial rating in 
excess of 10 percent for degenerative joint disease of the 
bilateral knees with chondromalacia, the Board finds that a 
remand for a new VA examination is required because, while 
the September 2005 VA examiner reported that Veteran had 
severe pain on maximum flexion of the right knee, neither the 
September 2005 nor the September 2006 VA examiner provided an 
opinion as to the degree to which the range of motion of the 
knees were further limited by pain.  See 38 C.F.R. § 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  This 
information is also not found in the October 2006 addendum to 
the September 2006 VA examination.  Therefore, the Board 
finds that a remand is required to obtain this information.  
See 38 U.S.C.A. § 5103A(b) (West 2002); Barr v. Nicholson, 21 
Vet App 303 (2007).  

When readjudicating the claim, the RO should not only 
consider whether the Veteran is entitled to separate rating 
for his right and left knee in accordance with the Court's 
holding in Esteban, supra, but whether the right and left 
knee are each entitled to separate ratings for limitation of 
flexion and extension as well as for instability in 
accordance with VA General Counsel holdings in VAOPGCPREC 9-
2004; 69 Fed. Reg. 59990 (2004); VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).  Also see 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
5257, 5260, 5261 (2009).  Also when readjudicating the claim, 
the RO should be mindful of the Court's recent holding in 
Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) 
(per curiam) (holding that claims for higher evaluations also 
include a claim for a total rating based on individual 
unemployability (TDIU) when the appellant claims he is unable 
to work due to a service connected disability).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
orthopedic examination of the knees.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating knee instability and arthritis, 
the examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his bilateral knee 
disabilities.  

i.  As to knee limitation of motion, 
in addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
flexion and extension, and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of flexion 
and/or extension.  If the Veteran 
describes flare-ups of pain, the 
examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of flexion and/or 
extension during the flare-ups.  

ii.  As to knee instability, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
provide an opinion as to whether the 
disability is manifested by 
recurrent subluxation or lateral 
instability that is best 
characterized as "slight," 
"moderate," or "severe."

2.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA  notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159. 

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
any lost motion caused by pain, whether 
separate ratings are warranted for each 
knee under Diagnostic Code 5010, whether 
separate ratings are warranted for lost 
flexion and extension in each knee under 
Diagnostic Codes 5260 and 5261, whether 
separate ratings are warranted for 
instability in each knee under Diagnostic 
Code 5257, and whether "staged" ratings 
are appropriate.  DeLuca, supra; Esteban, 
supra; VAOPGCPREC 9-2004; VAOPGCPREC 23-
97, VAOPGCPREC 9-98; Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO should 
also consider whether the Veteran meets 
the criteria for a TDIU.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal 
including DeLuca, supra; Esteban, supra; 
VAOPGCPREC 9-2004; VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; Fenderson, supra; and 
the laws and regulations governing a 
claim for a TDIU.  A reasonable period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


